Case 1:19-cv-23131-RNS Document 107 Entered on FLSD Docket 05/13/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                              CASE NO.: 1:19-CV-23131-SCOLA/LOUIS

      EQUAL EMPLOYMENT OPPORTUNITY
      COMMISSION,

              Plaintiff,

      and

      LOUISE DAVIDSON-SCHMICH,

              Intervenor-Plaintiff,

      v.

      UNIVERSITY OF MIAMI,

            Defendant.
      _____________________________________/

            DEFENDANT’S UNOPPOSED MOTION FOR PARTIAL RECONSIDERATION
           OF COURT’S ORDER TO ALLOW CERTAIN INFORMATION TO BE FILED IN
                REDACTED FORM FOR PURPOSES OF SUMMARY JUDGMENT

             Defendant, University of Miami (the “University”), by and through undersigned counsel

  and pursuant to Fed. R. Civ. P. 54(b) and the Court’s inherent authority, respectfully requests

  partial reconsideration of the Court’s Order Denying Motion for Leave to File Under Seal (the

  “Order”) (D.E. 101). 1 In its Order, the Court denied the University’s Motion for Leave to File

  Certain Summary Judgment Evidence Under Seal (D.E. 84), by which the University sought leave



  1
          It is well-established that a “district court may review and amend its own interlocutory
  orders.” Valente v. J.C. Penney Corp., Inc., 437 Fed. Appx. 858, 861 (11th Cir. 2011) (citing
  Harper v. Lawrence Cty., Ala., 592 F.3d 1227, 1231 (11th Cir. 2010)). Further, the “decision to
  grant a motion for reconsideration of an interlocutory order ‘is committed to the sound discretion
  of the district judge.’” De Mello E Silva v. Citibank, N.A., No. 19-23547-CIV, 2020 WL 8115993,
  at *1 (S.D. Fla. Nov. 6, 2020) (quoting Region 8 Forest Serv. Timber Purchasers Council v.
  Alcock, 993 F.2d 800, 806 (11th Cir. 1993)).
Case 1:19-cv-23131-RNS Document 107 Entered on FLSD Docket 05/13/2021 Page 2 of 6




  to file eleven documents (which the University submitted in wholesale redacted form in connection

  with its Motion for Final Summary Judgment) under seal. The Court concluded that the documents

  the University sought to file under seal - - which the Court categorized as “salary documents” and

  “promotion and tenure documents” - - were not entitled to be filed under seal and ordered the

  University to “file an amended statement of facts, amending only the redacted exhibits by filing

  the unredacted versions.” (D.E. 101) (emphasis in original).

         The University endeavored to comply with the Court’s Order and, on May 11, 2011, filed

  amended summary judgment filings. (D.E. 102; D.E. 103.) Herein, the University seeks partial

  reconsideration of the Court’s Order to permit the University to file unredacted versions of all the

  documents at issue, except for redacting the names and employers of the third-party reviewers who

  provided confidential feedback during the promotion and tenure review process. 2 No other

  information has been redacted and, as explained infra, neither party is relying on the identities of

  the reviewers in connection with their summary-judgment briefing. The University seeks

  permission for these limited redactions to protect the integrity of the tenure and promotion process.

         In its Order, the Court stated that, “without the benefit of reviewing the documents or an

  explanation of the [tenure/promotion] process, the Court fails to see the importance of keeping the

  reviewer’s identity or recommendations confidential. It is unclear whether these reviewers are also

  faculty members, whether it is an anonymous process, or what their interests in remaining

  anonymous are.” (D.E. 101 at 2.) The University and its counsel apologize to the Court if their

  earlier briefing (D.E. 84; D.E. 95) did not provide sufficient information for the Court’s

  consideration of this issue. To address the Court’s questions regarding the promotion and tenure




  2
         To be clear, the University is not seeking to redact anything regarding what the Court
  termed “salary documents.” Further, the amount of information to be redacted is very small.


                                                   2
Case 1:19-cv-23131-RNS Document 107 Entered on FLSD Docket 05/13/2021 Page 3 of 6




  review process, the University has submitted the Sworn Declaration of Guillermo J. Prado (the

  University’s Vice Provost for Faculty Affairs), which is attached hereto as Exhibit A. The key

  portions of that Sworn Declaration, which highlight the confidential nature of the third-party-

  review process, are reproduced below:

                When a professor is being considered for tenure and/or promotion,
                that professor and the Department in which the professor is
                employed each identify a list of potential reviewers from other
                academic institutions. These reviewers typically are professors at
                other universities who specialize in the candidate/professor’s field.
                These reviewers are then contacted by the University and asked to
                provide a candid assessment of the candidate/professor’s research,
                teaching, and scholarly work (i.e., publications). To ensure the
                honesty and integrity of the process, the reviewers are advised that
                their feedback will be maintained as confidential and will be used
                solely in connection with the tenure/review process. Exemplars of
                those requests are attached hereto as Composite Exhibit 1. As noted
                therein, the University advises the reviewers as follows: “University
                procedures require that confidential evaluations of a candidate's
                research be obtained from external referees. The report of the
                referees is confidential in that only those individuals making or
                reviewing the decision have access to it. I am asking you to assist us
                in our deliberations by making a candid evaluation of [the
                candidate’s] research.” Although these examples relate to Drs.
                Louise Davidson-Schmich and John Gregory Koger, similar forms
                are used throughout the University for soliciting feedback.

                Receiving honest, candid feedback from outside reviewers is
                essential to the University’s decision-making process regarding
                whether to award tenure (which, but for very rare exceptions, is a
                promise of continued employment) and/or promotion, as it is a
                primary means of assessing a candidate/professor’s scholarly work,
                teaching, and impact in his/her field. Without the guarantee of
                confidentiality, there is a serious, legitimate risk that reviewers
                either would not provide candid feedback (out of fear that, one day,
                their opinions would be publicized) or would simply decline to
                participate at all. That would be extremely detrimental to the
                University’s tenure and promotion process.

                The University’s faculty often are called upon to provide similar
                feedback when professors at other institutions are seeking tenure
                and/or promotion. Those solicitations similarly promise




                                                  3
Case 1:19-cv-23131-RNS Document 107 Entered on FLSD Docket 05/13/2021 Page 4 of 6




                 confidentiality in exchange for candid, honest feedback. This is
                 standard practice across American universities.

  (Prado Dec. ¶¶ 4-6.)

         As explained in Dr. Prado’s Sworn Declaration, the public disclosure of the identities of

  these reviewers (who provided their opinions with the expectation that their feedback would be

  maintained as confidential) would be extremely detrimental for the University’s tenure and

  promotion process and create a “chilling effect” with respect to obtaining feedback to assess

  whether a professor is entitled to tenure and/or promotion. Accordingly, the University respectfully

  requests reconsideration to allow the University to redact the names and employers of the third-

  party reviewers.

         As noted supra, the University already has filed an Amended Notice of Filing and

  Amended Factual Statement (D.E. 102; D.E. 103) 3, and the only redactions are of

  names/employers in a single document: D.E. 102-12, Bachas Dec., Exs. 1-4. No substantive

  information has been redacted. Further, because all pertinent information has been publicly filed

  (i.e., the reviews themselves and commentary thereto), these redactions will not inhibit the Court’s

  consideration of summary judgment. To that end, in conferring on this motion (as well as exhibits

  to be filed as part of the EEOC’s and Dr. Davidson-Schmich’s summary judgment response), the

  parties agreed that, for purposes of summary judgment, the names/employers of the reviewers

  could be redacted. In fact, the portion of the EEOC’s and Dr. Davidson-Schmich’s summary

  judgment filings today, which relate to the tenure/promotion process, were redacted in accordance



  3
          The Court’s Order was signed and dated on May 7, 2021, and ordered the University to
  submit its amended filings on or before May 10, 2021. (D.E. 101 at 4.) However, for reasons
  unknown to the University, the Order was not uploaded to CM/ECF (and the University did not
  receive a copy of the Order) until May 11, 2021. The University immediately began to work on its
  amended filings and, after submitting them, conferred with opposing counsel regarding the instant
  Motion and began drafting same.


                                                   4
Case 1:19-cv-23131-RNS Document 107 Entered on FLSD Docket 05/13/2021 Page 5 of 6




  with the parties’ conferral efforts (i.e., only names and employers were redacted). (See D.E. 104-

  9, 104-13, 104-20, 104-22.)

         For all of these reasons, the University respectfully requests reconsideration to allow for

  these limited redactions.

                                CERTIFICATE OF CONFERENCE

         Pursuant to S.D. Fla. L. R. 7.1(a)(3), I hereby certify that, on May 11-13, 2021, I conferred

  via e-mail with counsel for the EEOC and Dr. Davidson-Schmich regarding the matters raised by

  this Motion (as well as related matters regarding the EEOC’s and Dr. Davidson-Schmich’s

  response to the University’s summary judgment filings, which include certain information/exhibits

  related to this Motion). The EEOC and Dr. Davidson-Schmich do not oppose the requested relief

  herein and stated as follows: “[F]or the purposes of these filings submitted for summary judgment

  at this time, and for this purpose only, we will agree to redact the names and employers of the

  reviewers in the documents you identified. Our position on the motion [for reconsideration] is that

  we will not oppose the redaction of names and employers of the reviewers for the purpose of

  documents submitted at summary judgment, but for that purpose only. However, this agreement

  would no longer apply should the identity of the reviewers be used in support of any defense at the

  summary judgment stage.”

                                               By: /s/ Christopher M. Yannuzzi
                                                       Christopher M. Yannuzzi




                                                  5
Case 1:19-cv-23131-RNS Document 107 Entered on FLSD Docket 05/13/2021 Page 6 of 6




                                             Respectfully submitted,
                                             ISICOFF RAGATZ
                                             601 Brickell Key Drive, Suite 750
                                             Miami, Florida 33131
                                             Tel.: (305) 373-3232
                                             Fax: (305) 373-3233
                                             By: /s/ Christopher M. Yannuzzi
                                                     Eric D. Isicoff
                                                     Florida Bar No. 372201
                                                     Isicoff@irlaw.com
                                                     Teresa Ragatz
                                                     Florida Bar No. 545170
                                                     Ragatz@irlaw.com
                                                     Christopher M. Yannuzzi
                                                     Florida Bar No. 92166
                                                     Yannuzzi@irlaw.com


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

  CM/ECF this 13th day of May, 2021, upon the following:

   U.S. Equal Employment Opportunity                Amlong & Amlong, P.A.
   Commission, Miami District Office                Karen C. Amlong
   Beatriz B. Andre                                 Patricia L. Willis
   Ana C. Martinez                                  500 Northeast Fourth Street
   Miami Tower                                      Fort Lauderdale, Florida 33138
   100 SE 2nd Street, Suite 1500                    Tel.: (954) 462-1983
   Miami, Florida 33131                             Fax: (954) 523-3192
   Tel. (305) 808-1753                              E-mail: KAmlong@TheAmlongFirm.com
   Fax: (305) 808-1835                              E-mail: PWillis@TheAmlongFirm.com
   E-mail: beatriz.andre@eeoc.gov
   E-mail: ana.martinez@eeoc.gov                    Counsel for Intervenor-Plaintiff,   Louise
                                                    Davidson-Schmich
   Counsel for Plaintiff, Equal Employment
   Opportunity Commission

                                             By: /s/ Christopher M. Yannuzzi
                                                     Christopher M. Yannuzzi




                                                6
